DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because said abstract begins with “This invention is directed towards…”.  Correction is required.  See MPEP § 608.01(b).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-25 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 2 and 12 of U.S. Patent No. 10,561,220.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the difference between the patented claims 2 and 12 and instant claims 1, 15, 19 are minor and obvious from each other.  Patented claim 2 pertains to a species of the instant claims 15 and 19 and therefore anticipates the claimed genus in the application being examined and, therefore, a patent to the genus would, necessarily, extend the rights of the species should the genus issue as a patent after the species.  Patented claim 12 pertains to a species of the instant claim 1 and therefore anticipates the claimed genus in the application being examined and, therefore, a patent to the genus would, necessarily, extend the rights of the species should the genus issue as a patent after the species. For example, instant claim 1 pertains to an applicator comprising a base unit and an applicator unit comprising a spreader and a hole.  Patented claim 12 pertains to an applicator comprising a base unit and an applicator unit comprising a spreader and a hole and additionally comprising two wing and each wing comprises a wing bevel.  That is the only difference.  Therefore, the instant claim 1 is a broader version of the patented claim 12.  Furthermore, in the instant claim 1, the claimed limitations can be found in the patented claim 12.  Any infringement over the patented claim 12 would also infringe over the instant claim 1.  Hence, instant claim 1 does not differ from the scope of the patented claim 12.  In 214 USPQ 761, In re Van Ornum and Stang, broad claims in an application were held to be obvious double patenting over previous narrow claims.  
Instant claims 15 and 19 both pertain to an applicator and cap comprising a base unit and an applicator unit comprising a spreader and a hole and additionally comprising two wing and each wing comprises a wing bevel.  Patented claim 2 pertains to an applicator and cap comprising a base unit and an applicator unit comprising a spreader and a hole and additionally comprising two wing and each wing comprises a wing bevel; where the spreader has a spreader top, back, bottom and the cap has a plug.  That is the only difference.  Therefore, the instant claims 15 and 19 are a broader version of the patented claim 2.  Furthermore, in the instant claims 15 and 19, the claimed limitations can be found in the patented claim 2.  Any infringement over the patented claim 2 would also infringe over the instant claims 15 and 19.  Hence, instant claims 15 and 19 do not differ from the scope of the patented claim 2.  In 214 USPQ 761, In re Van Ornum and Stang, broad claims in an application were held to be obvious double patenting over previous narrow claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7 are rejected under 35 U.S.C. 103 as being unpatentable over Gelardi et al (US 6,050,274), hereinafter Gelardi, in view of Anderson et al (US 2,888,695), hereinafter Anderson.
Regarding claim 1, Gelardi teaches an applicator (21, Fig 21-25), comprising a base unit (25) and an applicator unit (21), where the base unit additionally comprises a base (25), where the base has a base side (as shown in Fig 21), a base bottom (as shown in Fig 25) and a base top (7), and when a user squeezes the tube of viscous liquid, a quantity of the viscous liquid enters the base, and where the base contains the viscous liquid from the tube to the applicator unit, where the applicator unit additionally comprises a spreader (11) and a hole (39), where the hole is an opening that connects the base to an exterior of the applicator (as shown in Fig 23-25).  
Gelardi further teaches in claim 7 where the spreader has a spreader top (as shown in Fig 23), a spreader back side (as shown in Fig 23), and a spreader bottom portion (81), and where the spreader serves to spread the viscous liquid (Col 4, Ln 47; therefore spreads liquid).
Gelardi teaches substantially all features of the claimed invention except for where the base bottom contains two or more threads, where the two or more threads mate with a set of matching threads from a tube of a viscous liquid.  Instead, Gelardi teaches a snap connection between the base bottom and tube (Col 1, Ln 60).  Attention is directed to Anderson that teaches where the base bottom (15, Fig 1-3) contains two or more threads (16), where the two or more threads mate with a set of matching threads from a tube (17) of a viscous liquid.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the snap connection used in Gelardi’s device with a threaded connection between the base bottom and the tube, in view of Anderson’s teaching.  Since both systems were art-recognized equivalents at the time of the invention and both systems were used for the same purpose, i.e., to spread a liquid evenly on a surface, one of ordinary skill in the art would have found it obvious to make the substitution on the basis of its suitability for the intended use.
	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over the modified device of Gelardi, as applied in claim 1.
Regarding claim 11, the modified device of Gelardi teaches where the spreader has a spreader top (as shown in Fig 23), a spreader back side (as shown in Fig 23), and a spreader bottom portion (81), and where the spreader serves to spread the viscous liquid.  Gelardi teaches substantially all features of the claimed invention except for where the spreader is made from thermoplastic elastomer (TPE).  Gelardi is silent regarding the material of the spreader.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to make the spreader out of thermoplastic elastomer material.  Applicant has not disclosed whether using TPE achieves any unexpected results.  Therefore, it would have been prima facie obvious to further modify Gelardi to arrive at the claimed invention as specified in claim 11 because such a modification would have been a mere design consideration. (See MPEP 2144.04 (I)).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US 2004/0168743 to Garwood, and US 2009/0317164 to Fukumoto et al are directed to the state of the art as a teaching of an applicator with a base and a spreader.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER C CHIANG whose telephone number is (571)270-5613.  The examiner can normally be reached on Mon-Fri 10 AM- 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David P Angwin can be reached on (571) 270-3735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JENNIFER C CHIANG/Primary Examiner, Art Unit 3754